FILED
                           NOT FOR PUBLICATION
                                                                            AUG 28 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


PIERRE DONTE’ JOSHLIN,                           No.   16-16669

              Petitioner-Appellant,              D.C. No.
                                                 2:13-cv-01014-JAD-NJK
 v.

DWIGHT NEVEN, Warden; and                        MEMORANDUM*
ATTORNEY GENERAL FOR THE
STATE OF NEVADA,

              Respondents-Appellees.


                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                      Argued and Submitted August 16, 2018
                            San Francisco, California

Before: SCHROEDER, SILER,** and GRABER, Circuit Judges.

      Petitioner-Appellant Pierre Joshlin appeals from the district court’s order

denying his petition for habeas relief pursuant to 28 U.S.C. § 2254. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      In light of the prosecution’s improper comments, the only material dispute in

this appeal is whether the Nevada Supreme Court erred in its application of the

harmless error standard. See Brecht v. Abrahamson, 507 U.S. 619, 637 (1993).

       We have independently reviewed the record in this case. Although the state

court may have failed to recognize that the burden was on the state to establish a

lack of prejudice resulting from constitutional error, given the weight of the

evidence presented against Joshlin, there was no “‘reasonable possibility’ that the

error was harmful.” Davis v. Ayala, 135 S. Ct. 2187, 2198 (2015) (quoting Brecht,

507 U.S. at 637). The jury heard testimony describing the physical and

circumstantial evidence linking Joshlin to the shooting. The police presented

testimony of their pursuit of Joshlin from the stolen vehicle to the dumpster in

which he was found, during which they maintained nearly constant visual

surveillance. Joshlin was found in that dumpster with a Glock pistol matching ten

of the bullet casings at the scene of the shooting. The gloves found with Joshlin in

the dumpster contained gunshot residue.

      The evidence against Joshlin was substantially stronger than that against his

co-defendant, Jemar Matthews. As the court in Matthews recognized, “[u]nlike

Joshlin, who was found in a dumpster with a handgun linked to the shooting, there




                                          2
was no evidence directly linking Matthews to either the shooting or the robbery.”

Matthews v. Neven, 250 F. Supp. 3d 751, 765 (D. Nev. 2017).

      AFFIRMED.




                                         3